Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 


The response filed on 12/17/2020 has been entered and made of record.
Claims 1-12 are pending.



REASON FOR ALLOWANCE




The claimed invention is a method/device for decoding frames of an encoded video with a distinct combination of limitations (emphasis added):  “decoding frames of the encoded video, thereby deriving image frames; for at least some of the image frames: dividing a current image frame into a mesh of cells, each cell comprising multiple image pixels, determining a metric of change for each cell by: comparing pixel data of each cell with pixel data of a correspondingly positioned cell of a previous and/or subsequent image frame; identifying cells within the image frame for which the metric of change exceeds a change threshold; for each identified cell, determining a number of adjacent cells for which the metric of change exceeds the change threshold, and storing the metric of change for each cell as motion metadata related to the wherein the motion metadata further comprises, for each identified cell, the number of adjacent cells for which the metric of change exceeds the change threshold; setting a first region of interest of a scene depicted by the encoded video; setting a first motion threshold; accessing the stored motion metadata; and identifying image frames for which the metric of change in at least one cell overlapping with the first region of interest exceeds the first motion threshold, thereby identifying motion within the first region of interest.”.



Prior arts were found and applied in the prior action[s]. See the last Office Action[s] and Notice of References Cited in the Office Action[s]. No strong motivation to combine the prior arts of the record is found to teach the combination of said limitations.



	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-12 are allowed.




CONTACT


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER D LE/

Primary Examiner, Art Unit 2488